            Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 1 of 10



BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
ROBERT B. FIRPO, CA STATE BAR NO. 243991
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Robert.Firpo@usdoj.gov

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
                                                Case No.________________
               Plaintiff,
                                                COMPLAINT
       v.

NICHOLE OPRINS,

               Defendant.



                                        COMPLAINT

       The United States of America files this Complaint seeking judgment and damages against

Defendant Nichole Oprins for monies owed to the United States after Ms. Oprins breached, and

defaulted on, a loan repayment contract executed under the National Health Service Corps

(NHSC) Loan Repayment Program (LRP). See 42 U.S.C. §§ 254d, 254l-1, 254o. The United

States brings this action on behalf of the U.S. Department of Health and Human Services.




COMPLAINT - 1
             Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 2 of 10



                                         I. JURISDICTION

        1.       This Court has jurisdiction over the subject matter of this case pursuant to 28

U.S.C. § 1345.

                                            II. PARTIES

        2.       Plaintiff, the United States, is a sovereign nation acting on behalf of the U.S.

Department of Health and Human Services (HHS).

        3.       Defendant Nichole Oprins is a resident of Nampa, Idaho, and resides within the

jurisdiction of this Court.

                                             III. VENUE

        4.       Venue is proper in the District of Idaho because Defendant resides and/or

conducts business within the District. Pursuant to District of Idaho Local Civil Rule 3.1, venue

is proper in the District’s Southern Division.

     IV. NATIONAL HEALTH SERVICE CORPS LOAN REPAYMENT PROGRAM

        5.       Congress established the National Health Service Corps (NHSC) so as to

eliminate health manpower shortages in Health Professional Shortage Areas (HPSA) around the

country. See 42 U.S.C. § 254d. To further that effort, Congress also established the National

Health Service Corps Loan Repayment Program (NHSC-LRP). See 42 U.S.C. § 254l-1. The

Loan Repayment Program allows the Secretary of HHS to pay a participant’s student loans in

exchange for a service obligation in a HPSA.

        6.       To protect the integrity of the NHSC-LRP, Congress authorized significant

damages for breach of a NHSC-LRP contract, see 42 U.S.C. § 254o(c), limited discharge of

those damages in bankruptcy, see 42 U.S.C. § 254o(d)(3)(A), and rendered inapplicable any




COMPLAINT - 2
            Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 3 of 10



Federal or State statute of limitations related to collection of damages under section 254o. See

42 U.S.C. § 254o(e).

                               V. FACTUAL BACKGROUND

                          Defendant’s Application to the NHSC-LRP

       7.       On or about May 8, 2012, Defendant Nichole Oprins applied to participate in the

NHSC-LRP. At the time of her application, Defendant worked as a licensed clinical social

worker at About Balance Mental Health, LLC (About Balance), an approved NHSC-LRP service

site, in Boise, Idaho. As part of her application, Defendant asked HHS to designate About

Balance as her NHSC-LRP service site so that, assuming HHS accepted her into the NHSC-LRP,

Defendant could continue working at About Balance.

       8.       HHS ultimately accepted Defendant into the NHSC-LRP and agreed to designate

About Balance as Defendant’s NHSC-LRP service site.

                                          The Contract

       9.       Defendant signed her NHSC-LRP Contract (Contract) with HHS on or about

August 20, 2012. HHS counter-signed the Contract on or about September 12, 2012, at which

point the Contract went into effect. See Attachment 1 (Contract).

       10.      The terms of all NHSC-LRP contracts, including the Contract signed by

Defendant, are dictated by statute. See 42 U.S.C. § 254l-1(f) (contents of contracts).

       11.      The Contract executed by HHS and Defendant required HHS to, among other

things, provide Defendant money to repay her student loans up to $60,000. HHS fulfilled this

requirement by disbursing to Defendant the sum of $44,000.79. HHS calculated that $44,000.79

was the amount needed for Defendant to pay off her student loans in full.




COMPLAINT - 3
           Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 4 of 10



         12.   In return for receiving student loan repayment funds from HHS, the Contract

required Defendant to, among other things, repay her student loans with the funds provided to

her by HHS, promptly report any change in her status at the approved service site to NHSC,

fulfill the employment requirements of her NHSC approved site, fulfill the terms and conditions

of the Contract, and complete a four-year service obligation in half-time clinical practice within a

HPSA designated by HHS. Defendant agreed to complete the service obligation at a service site

assigned by HHS, which HHS designated as About Balance.

         13.   Because Defendant was already working at About Balance on September 12,

2012 (the date the Contract became effective), Defendant began accruing service time toward her

four-year service obligation on that date.

         14.   Defendant completed 40 half-time days at About Balance between September 12,

2012, and October 22, 2012. As a result, Defendant accrued one month of service toward her

four-year service obligation during that period.

         15.   Section C of the Contract included a detailed explanation of how damages would

be calculated in the event of Defendant’s breach. See also 42 U.S.C. § 254o (Breach of

scholarship contract or loan repayment contract); 42 U.S.C. § 254l-1(f)(4).

                              Breach of the NHSC-LRP Contract

         16.   On October 22, 2012, About Balance terminated Defendant’s employment for

cause.

         17.   Defendant did not promptly inform HHS that About Balance terminated her for

cause or otherwise promptly describe to HHS the circumstances of her for cause termination.

         18.   Instead, on or about November 1, 2012, Defendant contacted HHS to let the

agency know that she had obtained a position with a new employer. Thereafter, on or about




COMPLAINT - 4
          Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 5 of 10



January 9, 2013, Defendant requested a site transfer so that she could complete her NHSC-LRP

service obligation at the location of her new employer.

        19.     In response to Defendant’s transfer request, HHS contacted About Balance to

gather information about Defendant’s termination from that site. During the contact with About

Balance, which occurred on or about January 15, 2013, HHS learned that About Balance

terminated Defendant for cause. Specifically, About Balance informed HHS that Defendant had

been terminated for unethical conduct.

        20.     On or about February 20, 2013, HHS denied Defendant’s transfer request. HHS

denied the transfer request in part because the site to which Defendant wished to be transferred

was not approved by the NHSC as a NHSC-LRP service site.

        21.     Defendant has not worked at an approved NHSC-LRP service site or completed

service credit under her NHSC-LRP Contract since October 22, 2012, the date of her for cause

termination at About Balance.

        22.     Defendant’s for cause termination at About Balance resulted in Defendant

breaching her NHSC-LRP Contract, including, but not limited to, because:

                a.     Defendant failed to fulfill the employment requirements at her assigned

service site,

                b.     Defendant failed to promptly inform HHS and/or NHSC that she had been

terminated for cause or the circumstances that led to her termination for cause,

                c.     Defendant failed to complete her period of obligated service.

                           Default & Signed Repayment Agreement

        23.     On or about November 25, 2013, HHS notified Defendant by letter that she was in

default and/or breach of her NHSC Loan Repayment Contract as of October 22, 2012. The letter




COMPLAINT - 5
            Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 6 of 10



calculated damages pursuant to Section C of the Contract and 42 U.S.C. § 254o, and informed

Defendant that she had to pay $243,889.08 as of November 25, 2013.

       24.      On or about December 4, 2013, HHS sent Defendant a letter and a Repayment

Agreement to facilitate collection of the monies owed to the United States. On January 7, 2014,

Defendant signed the Repayment Agreement and included a first payment in the amount of

$300.00. See Attachment 2 (Repayment Agreement). As part of the Repayment Agreement

signed by Defendant, Defendant acknowledged both her indebtedness to HHS in the amount of

$244,200.40, and that her indebtedness related to her breached NHSC-LRP Contract. Defendant

agreed to make regular monthly payments as part of her signed Repayment Agreement.

       25.      HHS approved the Repayment Agreement on January 14, 2014. As part of the

Repayment Agreement, HHS agreed to forbear collection efforts in consideration of Defendant’s

commitment to make regular payments and to pay her debt in full.

       26.      Between February 2014 and September 2014, Defendant made regular monthly

payments of $300.00 as she had agreed to do in the Repayment Agreement.

                            Breach of the Repayment Agreement

       27.      On or about October 2014, Defendant stopped making regular monthly payments

in fulfillment of her debt as she had agreed to do in the Repayment Agreement. As a result,

HHS’s Debt Collection Center sent multiple letters notifying Defendant she was delinquent,

including letters dated November 25, 2014, and May 27, 2015. See Attachments 3 & 4 (Letters).

The delinquency letters asked Defendant to bring her account current, and warned Defendant that

failure to bring the account current would result in immediate demand for the entire amount of

the debt.




COMPLAINT - 6
             Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 7 of 10



           28.   Defendant failed to bring her account current in response to the delinquency

letters.

           29.   After Defendant failed to make payments sufficient to bring her account current,

HHS’s Debt Collection Center sent multiple “Final Notice” letters to Defendant. HHS sent

“Final Notice” letters on or about November 10, 2015, May 30, 2018, and June 21, 2018. See

Attachments 5, 6 & 7. The “Final Notice” letters demanded payment for the full amount due to

HHS, noted the interest rate at which interest was accruing (10.375%), and warned that failure to

pay the full amount due could result in the matter being referred to the Department of Justice.

                       Defendant’s Debt to the U.S. Remains Outstanding

           30.   As of the date of this Complaint, Defendant has failed to satisfy her debt to HHS

after the agency demanded such payment in multiple “Final Notice Letters.” In addition,

Defendant has failed to pay Contract damages within one year of her breach as required by 42

U.S.C. § 254o(b)(1)(B)(i) and as demanded by HHS.

           31.   Between September 2014 and the filing of this Complaint, Defendant has not

made regular monthly payments as required by the Repayment Agreement. Nor did Defendant

pay her debt in full within 30 days when asked to do so by HHS as required under the

Repayment Agreement.

           32.   Defendant Nichole Oprins is in breach of both the NHSC-LRP Contract that she

signed in 2012, as well as the Repayment Agreement that she signed in 2014. Though HHS has

demanded payment, Defendant has failed to timely pay HHS the monies to which it is owed and

entitled to under the Contract, Repayment Agreement, and 42 U.S.C. § 254o. Since breaching

the Repayment Agreement in late 2014, Defendant has ignored HHS’ efforts to (a) collect




COMPLAINT - 7
             Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 8 of 10



damages under 42 U.S.C. § 254o, and (b) communicate with Defendant regarding those

damages.

                                         Debt and Damages

        33.      Pursuant to Section C of the Contract and 42 U.S.C. § 254o(c), Plaintiff United

States is entitled to damages as a result of Defendant’s breach of the Contract. As of the date of

this Complaint, Plaintiff United States is owed at least $364,814.72, which amount includes:

                 a.     $42,796.11 (the total amounts paid by the United States to Defendant for

        periods of obligated service not served);

                 b.     $176,250.00 (an amount equal to the product of the number of months of

        obligated service not completed multiplied by $3,750.00), see 42 U.S.C. § 254d(i)

        (discussing half-time service option); Section C(1)(b) of the Contract; and

                 c.     $145,768.61 (interest accrued through November 19, 2019).

        34.      Notwithstanding breach of the NHSC-LRP Contract, Plaintiff United States is

also entitled to recover $364,814.72 as a result of the Defendant’s breach of the separate

Repayment Agreement which Defendant signed on January 7, 2014.

                                    VI. CLAIMS FOR RELIEF

        35.      Plaintiff incorporates by reference the allegations set forth above in paragraphs 1-

34, as they provide the basis for the following claims for relief.

        36.      CLAIM 1 – Breach of Loan Repayment Contract Pursuant to 42 U.S.C. §

254o.

        a.       As outlined above, Defendant breached her NHSC-LRP Contract when she,

among other things, was terminated for cause from her assigned service site (About Balance),

failed to fulfill the terms and conditions of her Contract, failed to promptly inform HHS of her




COMPLAINT - 8
               Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 9 of 10



changed status at the service site and the reasons for her termination, failed to complete the

employment requirements at her assigned service site (About Balance), and failed to complete

her four-year service obligation.

          b.       Defendant failed to pay the contract and statutory damages within one year of the

breach.

          37.      CLAIM 2 – Breach of the Repayment Agreement related to damages

acknowledged under 42 U.S.C. § 254o.

          a.       As outlined above, Defendant breached the Repayment Agreement that she signed

in January 2014 when she failed to make timely payments to HHS after acknowledging her

indebtedness in the amount of $244,200.40 and agreeing to make regular monthly payments.

Defendant also separately breached the Repayment Agreement when she failed to make full

payment of her debt to HHS within 30 days after HHS made demand for full payment.

          b.       Defendant’s indebtedness has increased since January 2014 because of interest

that has been accruing at a rate of 10.375%.

                                       PRAYER FOR RELIEF

          Based on the allegations and claims described above, Plaintiff United States seeks

judgment against Defendant in the sum of $364,814.72, as calculated and described in paragraph

33, above. In addition, Plaintiffs seeks:

          (a) the additional prejudgment interest that has accrued since November 19, 2019 (the last

day damages were calculated before the filing of this Complaint), and that will continue to

accrue at the applicable contract rate (10.375%) until judgment;

          (b) post-judgment interest at the legal rate in effect on the date of judgment, to be

computed daily and compounded annually pursuant to 28 U.S.C. § 1961(b);




COMPLAINT - 9
         Case 1:19-cv-00474-REB Document 1 Filed 12/03/19 Page 10 of 10



        (c) costs incurred by the United States for prosecuting this action, including, but not

limited to a filing fee as authorized by 28 U.S.C. § 2412(a); and

        (d) any other relief that this Court deems just and proper under the law and facts of this

case.



                                              BART M. DAVIS
                                              UNITED STATES ATTORNEY
                                              By:


                                              /s/ Robert B. Firpo
                                              ROBERT B. FIRPO
                                              Assistant United States Attorney




COMPLAINT - 10
Case 1:19-cv-00474-REB Document 1-1 Filed 12/03/19 Page 1 of 4




Attachment 1
Case 1:19-cv-00474-REB Document 1-1 Filed 12/03/19 Page 2 of 4
Case 1:19-cv-00474-REB Document 1-1 Filed 12/03/19 Page 3 of 4
Case 1:19-cv-00474-REB Document 1-1 Filed 12/03/19 Page 4 of 4
Case 1:19-cv-00474-REB Document 1-2 Filed 12/03/19 Page 1 of 2




Attachment 2
                   Case 1:19-cv-00474-REB Document 1-2 Filed 12/03/19 Page 2 of 2
                                  REPAYMENT AGREEMENT
                                  BETWEEN: NICHOLE OPRINS, LCSW
                                            NAMPA, ID 83651
                                 AND:       HEALTH AND HUMAN SERVICES
                                            PROGRAM SUPPORT CENTER
         I ACKNOWLEDGE MY INDEBTNESS TO THE HEALTH AND HUMAN SERVICES FOR THE FOLLOWING
         TYPE OF DEBT: NHSCLRP. AS OF 11/30/2013 THE TOTAL AMOUNT OF MY DEBT WAS
         $    2<4<«,200.^i0 (PRINCIPAL, ACCRUED INTEREST, AND ANY LATE PAYMENT CHARGES,
         IF ANY). INTEREST WILL ACCRUE AT 10.3755^ PER ANNUM ON THE TOTAL DEBT UNTIL
         IT IS PAID IN FULL. (NOTE: RATE MAY CHANGE DUE TO EXPIRATION OF NON-INTEREST
         PERIOD).
         A 6 PERCENT PER MONTH LATE CHARGE WILL BE APPLIED TO ANY PAST DUE
         PAYMENT FOR EACH 30-DAY PERIOD OR FRACTION THEREOF THAT PAYMENT IS PAST
         DUE. THESE CHARGES ARE ASSESSED AFTER PAYMENT IS MORE THAN 90 DAYS PAST
         DUE. ADDITIONALLY, AN ADMINISTRATIVE COST CHARGE OF $20.00 WILL BE
         APPLIED FOR EACH 30-DAY PERIOD OR FRACTION THEREOF AFTER THE DEBT IS
         DECLARED DELINQUENT.
                                    STATEMENT OF DEBT
         DEBT CALCULATED AS OF 11/30/2013:

                                     PRINCIPAL. .    INTEREST           OTHER   .   TOTAL
         CLAIM BALANCE(S)
         CLAIM NUMBER        0025 $ 219,046.11     $   25,154.29   $        0.00    $ 244,200.40
         HEALTH AND HUMAN SERVICES HEREBY AGREES TO FORBEAR COLLECTION EFFORTS
         FOR THIS DEBT IN CONSIDERATION OF MY COMMITMENT TO MAKE REGULAR PAYMENTS
         AND PAY MY DEBT IN FULL AS FOLLOWS:
             PAYMENTS OF AT LEAST $    300.00 PER MONTH, DUE ON THE SAME DAY OF
             EACH MONTH, BEGINNING 1/10/14, AND CONTINUING AT SUCH MONTHLY
             AMOUNTS UNTIL NOTIFIED OTHERWISE BY ADMENDMENT TO THIS AGREEMENT
             ISSUED BY THE PROGRAM SUPPORT CENTER (PSC)j
             PAYMENTS WILL BE APPLIED FIRST TO LATE PAYMENT/ADMINISTRATIVE
             CHARGES, I F ANY, THEN TO ACCRUED INTEREST, AND LAST TO THE
             UNPAID PRINCIPALj
             I AGREE TO INCREASE MY MONTHLY PAYMENT BEGINNING WITH THE MONTH
             FOLLOWING ANY INCREASE IN INCOME;
             THIS PAYMENT SCHEDULE WILL BE EVALUATED AT LEAST ANNUALLY AND MAY BE
             MODIFIED BASED ON DOCUMENTED FINANCIAL STATUS OF THE DEBTOR.
             I WILL SUBMIT IN A TIMELY MANNER EACH YEAR ANY AND ALL FINANCIAL
             DOCUMENTATION REQUIRED BY PSC.
         I UNDERSTAND THAT FAILURE TO MAKE MONTHLY PAYMENTS ON THE DATES AND AT
         LEAST IN THE AMOUNT STATED IN THIS AGREEMENT, OR ANY MONTHLY AMOUNT
         SUBSEQUENTLY SET BY PSC, AND/OR FAILURE TO SUBMIT ANNUALLY THE REQUIRED
         FINANCIAL DOCUMENTATION WILL RESULT IN THE BREACH OF THIS AGREEMENT AND
         MAY RESULT IN THE IMMEDIATE DEMAND FOR THE ENTIRE INDEBTEDNESS DUE. I F
         THE DEBT IS NOT PAID IN FULL WITHIN 30 DAYS OF SUCH DEMAND NOTICE, I
         UNDERSTAND THAT MY ACCOUNT MAY BE REFERRED TO THE DEPARTMENT OF
         JUSTICE FOR LITIGATION, OR THE TREASURY DEPARTMENT FOR ADMINISTRATIVE
         OFFSET WITHOUT FURTHER NOTICE TO ME.>
         I UNDERSTAND THAT THIS AGREEMENT DOES NOT BECOME EFFECTIVE UNTIL IT IS
         APPROVED BY THE CHIEF, DEBT MANAGEMENT BRANCH, D/VISION OF FINANCIAL
         OPERATIONS, PSC.                               /   j X^


                                                                     DAT^            v]^     ^



        WftJARY "AND SEAL        ^      >      (T^


^ ^/.(S^^^^'fX \                        ^/frPROVED                    DATE
                                            CHIEF, DEBT MANAGEMENT BRANCH
                                            DIVISION OF FINANCIAL OPERATIONS

                                     0025 OPRINS, LCSW
Case 1:19-cv-00474-REB Document 1-3 Filed 12/03/19 Page 1 of 2




Attachment 3
Case 1:19-cv-00474-REB Document 1-3 Filed 12/03/19 Page 2 of 2
Case 1:19-cv-00474-REB Document 1-4 Filed 12/03/19 Page 1 of 2




Attachment 4
Case 1:19-cv-00474-REB Document 1-4 Filed 12/03/19 Page 2 of 2
Case 1:19-cv-00474-REB Document 1-5 Filed 12/03/19 Page 1 of 2




Attachment 5
Case 1:19-cv-00474-REB Document 1-5 Filed 12/03/19 Page 2 of 2
Case 1:19-cv-00474-REB Document 1-6 Filed 12/03/19 Page 1 of 2




Attachment 6
Case 1:19-cv-00474-REB Document 1-6 Filed 12/03/19 Page 2 of 2
Case 1:19-cv-00474-REB Document 1-7 Filed 12/03/19 Page 1 of 2




Attachment 7
Case 1:19-cv-00474-REB Document 1-7 Filed 12/03/19 Page 2 of 2
                     Case 1:19-cv-00474-REB Document 1-8 Filed 12/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District
                                                    __________       of Idaho
                                                               District  of __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No.
                                                                       )
                        Nichole Oprins                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nichole Oprins
                                           606 N. Coppertree Dr.
                                           Nampa, ID 83651




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert B. Firpo
                                           USAO - ID
                                           800 Park Blvd., Suite 600
                                           Boise, ID 83712



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00474-REB Document 1-8 Filed 12/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                                   Case 1:19-cv-00474-REB Document 1-9 Filed 12/03/19 Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Nichole Oprins

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Canyon, ID
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Robert B. Firpo
800 Park Blvd., Suite 600, Boise, ID 83712
208-334-1211

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. §§ 254d, 254I-1, and 254o
VI. CAUSE OF ACTION Brief description of cause:
                                           Seeking judgment and damages for monies owed to the U.S. after Defendant breached and defaulted on a loan.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         364,814.72                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/03/2019                                                              /s/ Robert B. Firpo
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)   Case 1:19-cv-00474-REB Document 1-9 Filed 12/03/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
